Citation Nr: 0628613	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran was a retired Chief Petty Officer in the United 
States Navy with active duty from August 1927 to June 1956, a 
period of nearly three decades of honorable active service to 
the nation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's 
death and his period of active service.

3.  The veteran qualified as a "radiation-exposed veteran" 
but did not have one of the listed regulatory conditions 
subject to presumptive service connection based on exposure 
to ionizing radiation. 

4.   The veteran did not have a "radiogenic disease" 
subject to presumptive service connection based on exposure 
to ionizing radiation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310, 3.311, 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a May 2004 letter, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim.  The appellant was specifically informed as to 
what evidence she was to provide and to what evidence VA 
would attempt to obtain on her behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The May 2004 letter advised the appellant to let 
VA know of any information or evidence in her possession 
which would aid in the substantiation of her claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The appellant was not notified of evidence necessary to 
establish an effective date should service connection indeed 
be granted for her claim as is required per recent United 
States Court of Appeals for Veterans Claims (Court) 
precedent.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Per the same precedent, however, adjudication on the 
appellant's claim will be without prejudice to the appellant 
if the decision results in a denial of service connection.  
Id.  As this claim results in a denial of service connection, 
there will be no prejudice to the appellant in rendering a 
final decision.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  In addition the RO, in April 2005, has attempted to 
locate from the National Personnel Records Center (NPRC), 
certain specific records of treatment at the U.S. Naval 
Hospital in Subic Bay, Republic of the Philippines, 
identified by the appellant.  Despite a thorough search, 
however, no such records were shown to exist and the Board 
finds that further efforts to locate these records would be 
futile.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty, 
active duty for training, or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

Diseases specific to "radiation exposed veterans" for the 
purpose of presumptive service connection are the following: 
leukemia (other than chronic lymphocytic leukemia), multiple 
myeloma, bronchiolo-alveolar carcinoma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  See 38 C.F.R. § 3.309(d)(2).

Under the provisions of 38 C.F.R. § 3.311(b), a veteran can 
establish a presumption of service connection if it is shown 
that the veteran was exposed to ionizing radiation as a 
result of in-service activities, that he subsequently 
developed a listed "radiogenic disease," and that such 
disease first manifested itself five years or more after 
exposure to such radiation. 

For the purposes of 38 C.F.R. § 3.311(b)(2),  a "radiogenic 
disease" is a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.

Analysis

The appellant has claimed that the causes of the veteran's 
death in October 1992, listed on the death certificate as 
cardio-respiratory failure (immediate cause) and 
cardiovascular failure (underlying cause), were directly 
attributable to the active service of the veteran, 
particularly as they relate to radiation exposure experienced 
by the veteran while participating in atmospheric nuclear 
tests near Bikini Atoll during OPERATION CROSSROADS in May 
through September 1946. 

Beginning with the general service history of the veteran, a 
search of the service medical records does indicate some 
treatment for a lung condition, namely pleurisy, in December 
1939.  This lung condition, however, was specifically noted 
by personnel of the U.S. Navy Medical Corps to be acute in 
nature, and the veteran was returned to duty by January 1940.  
In addition, the service medical history does not indicate 
any specific instances of cardiovascular or pulmonary 
problems as a result of direct or incidental exposure to 
ionizing radiation at any time during the veteran's service.  
Finally, the June 1956 retirement physical report illustrates 
normal findings for the veteran's heart, lungs, and vascular 
system. 
 
As far as the events of May through September 1946 and the 
issue of presumptive radiological exposure, the Board notes 
that the veteran did indeed participate in OPERATION 
CROSSROADS, an atmospheric test of nuclear weapons, as is 
evidenced by a confirmation letter sent by the Defense Threat 
Reduction Agency (DTRA) to the appellant in May 2002.  The 
veteran participated in this exercise from May 23, 1946 to 
September 10, 1946, which establishes him as a "radiation 
exposed veteran" who would indeed be entitled to presumptive 
service connection for any of the listed regulatory 
disorders.  See 38 C.F.R. § 3.309(d)(ii).  The causes of the 
veteran's death, cardio-respiratory failure and 
cardiovascular failure, are not, however, among the listed 
conditions subject to this type of presumptive service 
connection.  See 38 C.F.R. § 3.309(d)(2).  In addition, the 
record does not indicate that the veteran ever experienced 
any of the listed regulatory conditions at any point in his 
lifetime.

As previously mentioned, the record does indicate that the 
veteran was exposed to atmospheric nuclear testing in 
service.  There is, however, no evidence showing that the 
veteran experienced one of the listed "radiogenic diseases" 
at any time during his life or as a factor related to his 
death.  See 38 C.F.R. § 3.111(b)(2).  As such, there can be 
no service connection assigned under the provisions of 38 
C.F.R. § 3.11 as relates to "radiogenic diseases."

The record does not contain competent medical evidence 
suggesting that the veteran incurred any type of 
cardiovascular or cardio-respiratory disease during, or 
within a year of his discharge from, his lengthy period of 
active duty.  Indeed, there is virtually no indication in the 
record of the veteran having any cardiac or pulmonary 
problems until his death in October 1992.  The record does 
have one physician's note, dated in March 1985, showing that 
the veteran experienced some occasional pulmonary 
irregularities.  This manifestation, however, even if 
causally related to the veteran's death, occurred many years 
after the veteran left the active naval service and thus 
cannot be used to establish service connection.

In light of the above, the record is devoid of competent 
medical evidence indicating that the veteran's death was 
substantially or materially caused by a condition or disease 
with onset during, or within a year after, the veteran's 
active service.  In addition, the veteran did not have at any 
time during his life or at his death, any of the listed 
regulatory conditions which would entitle a grant of 
presumptive service connection due to radiation exposure.  
The only evidence suggesting an etiological relationship 
between the veteran's death and service comes from the 
appellant's own lay statements.  The appellant, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

To comply with McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
VA must obtain a medical opinion when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the causes of the veteran's death are related to his period 
of military service.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death and this claim must be denied.  In summary, the record 
contains no probative evidence establishing a link between 
the veteran's service and any of the listed causes of his 
death nor any indication that the veteran experienced a 
disorder subject to presumptive service connection for 
radiation exposure.  The Board is sympathetic with the 
appellant in view of the loss of the veteran but cannot go 
beyond VA's applicable laws and regulations to render a 
favorable determination.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


